Exhibit 10.2

Execution Version

EXCLUSIVE SUBLICENSE AGREEMENT

THIS EXCLUSIVE SUBLICENSE AGREEMENT (the “Agreement”) is made and effective as
of April 5, 2013 (the “Effective Date”) by and between Shire AG, a company
organized under the laws of Switzerland, having a principal place of business at
Business Park Terre-Bonne, Bâtiment A1, CH. De Terre Bonne 1,1262 Eysins,
Switzerland (“Shire”), and Synageva BioPharma Corp., a Delaware corporation
having a principal place of business at 128 Spring Street, Suite 520, Lexington,
Massachusetts 02421, USA (“Synageva”). Shire and Synageva are referred to herein
individually as a “Party” or collectively as the “Parties”.

RECITALS

WHEREAS, Children’s Hospital Medical Center, d/b/a Cincinnati Children’s
Hospital Medical Center (“CHMC”) owns certain patents related to lysosomal acid
lipase that it has licensed to Shire pursuant to an Second Amended and Restated
Exclusive License Agreement effective April 5, 2013 (the “CHMC Agreement”);

WHEREAS, Synageva has commenced an action against an Affiliate of CHMC in the
Patents Court of the United Kingdom seeking, among other things, a declaration
that the UK designation of one of such licensed patents is invalid and
revocation of the UK designation of such patent (the “UK Action”);

WHEREAS, a third party filed an opposition with the European Patent Office to
one of such licensed patents, for which oral proceedings have been held before
the European Patent Office Opposition Division, a written decision of the
proceedings has been published and a notice of appeal referred to the European
Patent Office Board of Appeal (the “EPO Opposition”);

WHEREAS, Synageva and one of its Affiliates have commenced an action in the
Tribunal de Grande Instance of Paris against CHMC and certain of its Affiliates
seeking, among other things, revocation of the French designation of one of such
licensed patents (the “French Action” and, together the UK Action and the EPO
Opposition, the “Actions”);

WHEREAS, Shire has been defending the Actions on behalf of CHMC and its
Affiliates;

WHEREAS, the Parties desire to settle the Actions pursuant to a settlement
agreement among Shire, certain of its Affiliates, CHMC, certain of its
Affiliates, and Synageva and certain of its Affiliates of even date herewith
(the “Settlement Agreement”) under which Shire has agreed, among other things,
to grant Synageva an exclusive sublicense under such licensed patents on the
terms set forth herein; and

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement and other good and valuable consideration, Synageva and Shire
agree as follows:

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

ARTICLE 1 - DEFINITIONS

In the terms defined and used herein, the singular shall include the plural and
vice versa. Undefined terms in this Agreement (other than names of Parties and
Article headings) which are set forth in upper case letters have the meanings
established for such terms in the succeeding Sections of this Article 1.

1.1 “Affiliate” means, with respect to any person or entity, any other person or
entity which controls, is controlled by or is under common control with such
person or entity. “Control” means that one of the following conditions is met:
(a) in the case of corporate entities, direct or indirect ownership of more than
fifty percent (50%) of the stock or shares having the right to vote for the
election of directors or otherwise to direct or cause the direction of
management, and (b) in the case of non-corporate entities, direct or indirect
ownership of more than fifty percent (50%) of the equity interest with the power
to direct or cause the direction of the management of such non-corporate
entities.

1.2 “Commercially Reasonable Efforts” means efforts that are not less than those
efforts a Party makes with respect to other products in its portfolio at a
similar stage of development or in a similar stage of product life, with similar
developmental risk profiles, of similar market and commercial potential, taking
into account the competitiveness of the market place, the proprietary position
of the products, the regulatory structure involved, the profitability of the
applicable products and other relevant factors, but, in any event, not less than
the efforts that would be exerted by a reasonably prudent and diligent
biopharmaceutical company similarly situated to such Party to accomplish similar
objectives.

1.3 “Confidential Information” has the meaning set forth in Section 10.3
(Confidential Information).

1.4 “Europe” means the following countries only: United Kingdom, Germany,
France, Italy and Spain.

1.5 “Family 1 Patents” means the United States and foreign patents and patent
applications that are listed on Exhibit A hereto under the heading “Family 1
Patents” and any patents maturing from any of the foregoing that are patent
applications, and any divisionals, continuations, continuations-in-part (solely
to the extent that the claims in such continuations-in-part are directed to
subject matter disclosed in the patents and patent applications listed in
Exhibit A) or other applications sharing common priority with any of the
foregoing anywhere in the world (and all resulting patents therefrom), any
re-examinations, reissues, renewals, restorations, and extensions (including
patent term adjustments, patent term extensions, supplemental protection
certificates or the equivalent thereof) of any of such patents or patent
applications, and any foreign counterparts of any of the foregoing (whether or
not listed on Exhibit A).

1.6 “Family 2 Patents” means the United States and foreign patents and patent
applications that are listed on Exhibit B hereto and any patents maturing from
any of the foregoing that are patent applications, and any divisionals,
continuations, continuations-in-part or other

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

applications sharing common priority with any of the foregoing anywhere in the
world (and all resulting patents therefrom), any re-examinations, reissues,
renewals, restorations, and extensions (including patent term adjustments,
patent term extensions, supplemental protection certificates or the equivalent
thereof) of any of such patents or patent applications, and any foreign
counterparts of any of the foregoing (whether or not listed on Exhibit B).

1.7 “Family 3 Patents” means the United States and foreign patents and patent
applications that are listed on Exhibit A hereto under the heading “Family 3
Patents” (which are jointly owned by Shire HGT and CHMC) and any patents
maturing from any of the foregoing that are patent applications, and any
divisionals, continuations, continuations-in-part (solely to the extent that the
claims in such continuations-in-part are directed to subject matter disclosed in
the patents and patent applications listed in Exhibit A) or other applications
sharing common priority with any of the foregoing anywhere in the world (and all
resulting patents therefrom), any re-examinations, reissues, renewals,
restorations, and extensions (including patent term adjustments, patent term
extensions, supplemental protection certificates or the equivalent thereof) of
any of such patents or patent applications, and any foreign counterparts of any
of the foregoing (whether or not listed on Exhibit A).

1.8 “Family 4 Patents” means the United States and foreign patents and patent
applications that are listed on Exhibit A hereto under the heading “Family 4
Patents” and any patents maturing from any of the foregoing that are patent
applications, and any divisionals, continuations, continuations-in-part (solely
to the extent that the claims in such continuations-in-part are directed to
subject matter disclosed in the patents and patent applications listed in
Exhibit A) or other applications sharing common priority with any of the
foregoing anywhere in the world (and all resulting patents therefrom), any
re-examinations, reissues, renewals, restorations, and extensions (including
patent term adjustments, patent term extensions, supplemental protection
certificates or the equivalent thereof) of any of such patents or patent
applications, and any foreign counterparts of any of the foregoing (whether or
not listed on Exhibit A).

1.9 “Field of Use” means all uses.

1.10 “First Commercial Sale” means the first bona fide commercial sale of a
Product by Synageva or one of its Affiliates or Sublicensees for use in the
Field of Use within a country in the Territory following issuance of all
applicable Regulatory Approvals required prior to commercial sale in such
country.

1.11 “GAAP” means generally accepted accounting principles in the United States,
consistently applied; provided that, to the extent that Synageva adopts
International Financial Reporting Standards (“IFRS”), then “GAAP” means IFRS,
consistently applied.

1.12 “Government” means the federal, state and/or local government(s) and
regulatory bodies of any country or multinational governmental entities within
the Territory.

1.13 “Net Sales” means the gross amount invoiced for commercial sales of
Products, as applicable, in an arm’s length transaction by Synageva, its
Affiliates or Sublicensees to Third Parties (“Gross Sales”), less the following
deductions from such Gross Sales, which are actually incurred, allowed, accrued
or specifically allocated:

(a) Normal and customary trade, cash and quantity discounts actually given,
coupons actually taken, credits, price adjustments or allowances for damaged
products, returns or rejections of products;

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------

(b) Adjustments, allowances, credits, fees, reimbursements, chargeback payments
and rebates (or the equivalent thereof) for the Products granted to group
purchasing organizations, pharmacy benefit management companies, health
maintenance organizations and any other providers of health insurance coverage,
health care organizations (including hospitals), Third Party health care
administrators or patient assistance or other similar programs, or to federal,
state/provincial, local and other Governments, including their agencies, or to
wholesalers, distributors or other trade customers;

(c) Reasonable and customary freight, shipping insurance and other
transportation expenses directly related to the commercial sale of the Products
(if actually borne by Synageva, its Affiliates or Sublicensees without
reimbursement from any Third Party); and

(d) Sales, value-added taxes, excise taxes, tariffs and duties, and other taxes
and Government charges directly related to the commercial sale, to the extent
that such items are included in the gross sales of Products and actually borne
by Synageva, its Affiliates or Sublicensees without reimbursement from any Third
Party (but not including taxes assessed against the income derived from such
commercial sale);

(e) Actual bad debt expense, provided that any actual bad debt expense deducted
from Gross Sales that is later collected by Synageva will be included in Net
Sales; and

(f) Any item substantially similar in character or substance to any of the
foregoing permitted by GAAP prevailing at the time and customary in the
pharmaceutical industry at the time.

The transfer of Products by Synageva, one of its Affiliates or Sublicensees to
another Affiliate or Sublicensee shall not be considered a commercial sale. In
the case of any sale for value, such as barter or counter-trade, of a Product,
or part thereof, other than in an arm’s length transaction exclusively for cash,
Net Sales shall be deemed to be the Net Sales at which substantially similar
quantities of such Product are sold for cash in an arm’s length transaction in
the relevant country.

For the avoidance of doubt, disposal or use of Products in clinical trials, as
free samples, or under compassionate use, patient assistance, named patient use,
or test marketing programs or non-registrational studies or other similar
programs or studies where the Product is supplied without charge or at the
actual manufacturing cost therefor (without allocation of indirect costs or any
mark-up), shall not be considered a commercial sale or result in any Net Sales
under this Section 1.13 (Net Sales). Nor shall any Products donated by a
Synageva, its Affiliates or Sublicensees to non-profit institutions or
Government agencies for non-commercial purpose result in any Net Sales.
Similarly, any free Products which are supplied to a Third Party in

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

conjunction with the offer for sale, or sale of any Product (in an amount
customary in the industry), will not result in any Net Sales of such free goods.
The use of a Product by a Party, its Affiliates or Sublicensees for research and
development purposes shall not result in any Net Sales. For clarity, there shall
be no limit on the quantity of Products which may be used in clinical trials but
the quantity of Products to be given away as free samples shall be such
quantities common in the industry for this sort of product. Such amounts shall
be determined from the books and records of Synageva maintained in accordance
with GAAP.

In the event any Product is sold as part of a combination product (being a
product containing both a Product and one or more active ingredients or a
product in which both Product and one or more active ingredients are packaged),
the Net Sales from the combination product, for the purposes of determining
royalty payments, shall be determined by multiplying the Net Sales of the
combination product (as defined in the standard Net Sales definition), during
the applicable royalty period, by the fraction, A/(A+B), where A is the average
per unit sale price of Product when sold separately as a stand-alone Product in
finished form in the country in which the combination product is sold and B is
the average per unit sale of the other active ingredients contained in the
combination product when sold separately as stand-alone products in finished
form in the country in which the combination product is sold, in each case
during the applicable royalty reporting period or, if sales of stand-alone
Product did not occur in such period, then in the most recent royalty reporting
period in which arm’s length fair market sales of such Products, as applicable,
occurred. In the event that such average sale price cannot be determined for the
stand alone Products or the other products, Net Sales for the purposes of
determining royalty payments shall be mutually agreed upon by the Parties based
on the relative value contributed by each component.

1.14 “Patents” means the Family 1 Patents, Family 3 Patents and Family 4
Patents.

1.15 “Patent Challenge” means, with respect to a Party, such Party or any of its
Affiliates either (a) participating as a named party in any action or proceeding
(including any patent opposition or re-examination proceeding or inter partes
review, post-grant review or derivation proceeding or third party observation),
or otherwise asserting any claim, challenging or denying the validity or
enforceability of any patent or patent application or any claim thereof, or
(b) providing financial resources or information to any other person or entity
with knowledge that such person or entity will use, or is reasonably likely to
use, such financial resources or information to bring or prosecute (and such
person or entity does in fact use such financial resources or information to
bring or prosecute) any action or proceeding (including any patent opposition or
re-examination proceeding or inter partes review, post-grant review or
derivation proceeding) to challenge or deny the validity or enforceability of
any of such patent or patent application or any claim thereof. For the avoidance
of doubt, it is understood and agreed that the submission of prior art during
the prosecution or maintenance of a patent or patent application or other
activity reasonably intended to satisfy the duty of candor and good faith shall
not be considered a Patent Challenge. Furthermore, statements regarding one or
more of the Patents made by a Party in the course of prosecuting such Party’s
patent application (e.g. for the purpose of distinguishing an invention in such
a patent application from one of the Patents) shall not be considered a Patent
Challenge.

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

1.16 “Product” means lysosomal acid lipase.

1.17 “Regulatory Approval” means any approvals (including supplements,
amendments, pre- and post-approvals and price approvals), licenses,
registrations or authorizations (including any designations of an indication for
a Product as an “Orphan Product” under the Orphan Drug Act or other equivalent
legislation), howsoever called, of any Regulatory Authority, which are necessary
for the distribution, importation, exportation, manufacture, production, use,
storage, transport or clinical testing and/or sale of a Product in a regulatory
jurisdiction. Regulatory Approval shall not include any site license for a
manufacturing facility.

1.18 “Regulatory Authority” means the United States Federal Drug Administration
(“FDA”) or any counterpart of the FDA outside the United States, or other
national, supra-national, regional, state or local regulatory agency,
department, bureau, commission, council, ethics committee, review board or other
entity with authority over the distribution, importation, exportation,
manufacture, production, use, storage, transport or clinical testing and/or sale
of a Product hereunder.

1.19 “Royalty-Bearing Patent” means a Family 1 Patent issued in the United
States or Europe (as such term is defined herein).

1.20 “Royalty-Bearing Product” means a Product, the use of which in the United
States or Europe (as such term is defined herein) would, but for the sublicense
granted herein, infringe one or more Valid Claim in one or more of the
Royalty-Bearing Patents.

1.21 “Royalty Term” means, on a country-by-country basis in the United States
and Europe (as such term is defined herein), the period commencing upon the
First Commercial Sale of a Royalty-Bearing Product in such country and ending on
the date on which all Royalty-Bearing Patents containing a Valid Claim covering
the use of Products in such country have expired or otherwise ceased to have any
Valid Claim.

1.22 “Second Family 1 Patent” means a second Family 1 Patent that issues in the
United States and has a Valid Claim that (i) is identical to claim 65 of U.S.
patent application Serial No. 11/653,147 as such application exists as of the
Effective Date, which claim is attached to this Agreement as Exhibit D; or
(ii) would, but for the sublicense granted to Synageva under Section 2.1
(Sublicense Grant), be infringed by each use of the Product to treat cholesterol
ester storage disease (CESD) (also known as late onset lysosomal acid lipase
deficiency) recited in the “Indications and Usage” section of the Product’s
FDA-approved label.

1.23 “Shire HGT” means Shire Human Genetic Therapies, Inc.

1.24 “Sublicensee” means any entity other than an Affiliate to whom Synageva
sublicenses the rights set forth in Section 2.1 (Sublicense Grant) in accordance
with Section 2.4 (Sublicenses).

1.25 “Synageva Product Patents” means the United States and foreign patents and
patent applications that are listed on Exhibit C hereto and any patents maturing
from any of the foregoing that are patent applications, and any divisionals,
continuations, continuations-in-part

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

6



--------------------------------------------------------------------------------

(solely to the extent that the claims in such continuations-in-part are directed
to subject matter disclosed in the patents and patent applications listed in
Exhibit C) or other applications sharing common priority with any of the
foregoing anywhere in the world (and all resulting patents therefrom), any
re-examinations, reissues, renewals, restorations, and extensions (including
patent term adjustments, patent term extensions, supplemental protection
certificates or the equivalent thereof) of any of such patents or patent
applications, and any foreign counterparts of any of the foregoing (whether or
not listed on Exhibit C).

1.26 “Term” has the meaning given to it in Section 11.1 of this Agreement.

1.27 “Territory” means worldwide.

1.28 “Third Party” means any person or entity other than Shire and its
Affiliates and Synageva and its Affiliates and Sublicensees.

1.29 “United States” or “U.S.” means the United States of America and its
territories and possessions.

1.30 “Valid Claim” means a claim in an issued, unexpired Patent that (a) has not
been finally cancelled, withdrawn, abandoned or rejected by an administrative
agency or other body of competent jurisdiction (b) has not been revoked, held
invalid, or declared unpatentable or unenforceable by a court or other body of
competent jurisdiction that is unappealable or unappealed within the time
allowed for appeal, (c) has not been rendered unenforceable through disclaimer
or otherwise, or (d) is not lost through an interference proceeding.
Notwithstanding the foregoing, and without limiting the rights of Shire set
forth in Section 6.3 (Patent Challenges), if Synageva or one of its Affiliates
engages in any Patent Challenge of any issued claim of a Royalty-Bearing Patent
in breach of Section 6.3 (Patent Challenges) and Synageva determines to cure
such breach as provided in Section 11.3.1 (Breach of Settlement Agreement or
Upon Certain Patent Challenges) or Section 11.3.2(b) (Upon Certain Patent
Challenges), then such claim shall nevertheless be considered a Valid Claim
hereunder until such Royalty-Bearing Patent would have expired.

ARTICLE 2 - SUBLICENSE

2.1 Sublicense Grant. Subject to the reservation of rights in Section 2.2, Shire
hereby grants Synageva and its Affiliates an exclusive (even as to Shire)
sublicense under Shire’s license interest in and to the Patents to make, have
made, use, offer to sell, sell and import and otherwise distribute Products (or
any other product the making, having made, using, selling, offering to sell, or
importation or other distribution of which would infringe the Patents but for
such sublicense) in the Field of Use and in the Territory. Synageva and its
Affiliates may grant any further sublicenses of the rights sublicensed hereunder
only as provided in Section 2.4 (Sublicenses).

2.2 Reservation of Rights. Notwithstanding the foregoing, CHMC, on behalf of
itself and its Affiliates and CHMC’s and its Affiliates’ investigators, hereby
reserves the right to utilize and practice the Patents for non-commercial,
non-clinical research, testing, or educational purposes. All rights not
specifically granted herein are reserved to Shire and no other right or license,

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

7



--------------------------------------------------------------------------------

whether express or implied, is granted in any intellectual property rights owned
or controlled by Shire, CHMC or any of their respective Affiliates. For clarity,
Shire and its Affiliates shall have no reserved rights under the Patents and
shall not practice the Patents during the Term other than in accordance with any
statutory or common law infringement exemption, such as the exemption set forth
in 35 U.S.C. 271(e)(1) or its equivalent outside of the United States.

2.3 Government Funding. The sublicense rights in this Agreement may be subject
to certain rights of the United States federal and/or state or local
Government(s) to the extent that the Patents were created or invented in the
course of Government-funded research. Shire has no and CHMC has agreed that it
has no knowledge of any such rights as of the Effective Date. In the event Shire
becomes aware of such rights, Shire shall notify Synageva immediately. In the
event of such notification, Synageva agrees to comply and cause its Affiliates
to comply with all such requirements, including, without limitation, any of
those set forth in 35 U.S.C. Section 200 et seq. and regulations pertaining
thereto (or any successor statutes or regulations). If any term of this
Agreement fails to conform with the foregoing statutes and regulations, the
relevant term shall be unenforceable and subject to the severability provisions
in Section 14.6 (Severability).

2.4 Sublicenses. Synageva may grant to one or more Third Parties further
sublicenses under the rights granted to Synageva in Section 2.1 (Sublicense
Grant) in connection with the license of other intellectual property rights
owned or controlled by Synageva to such Sublicensee or in settlement of an
infringement action in accordance with Section 8.4 (Synageva Infringement Suit),
provided, however, that, in each case, Synageva shall remain responsible for the
performance of any such Sublicensees under such rights to the same extent as if
such activities were conducted by Synageva. It is understood and agreed that,
except as may be otherwise agreed in writing between the Parties, Sublicensees
shall have no rights under this Agreement except as specified herein, including
without limitation Section 11.5 (Effect on Termination).

2.5 CHMC Agreement.

2.5.1 Generally. Shire will promptly notify Synageva of: (i) any event of which
it becomes aware that adversely affects any right granted to Shire under the
CHMC Agreement, which right is, in turn, sublicensed to Synageva pursuant to
this Agreement, or (ii) receipt by Shire of any notice of breach or termination
of the CHMC Agreement. Shire will not breach the CHMC Agreement (unless such
breach results from an act of, or omission by, Synageva) and will take, or
permit Synageva to take, all reasonable actions necessary to maintain and
enforce Shire’s rights under the CHMC Agreement.

2.5.2 No Amendment. Without Synageva’s prior written consent, Shire will not
consent or agree to amend, modify or terminate the CHMC Agreement or take any
action or exercise any right under the CHMC Agreement in a manner that
(a) prevents it from continuing to grant the sublicense granted to Synageva
under this Agreement, (b) adversely affects Synageva’s rights or obligations
under this Agreement with respect to such sublicensed intellectual property, or
(c) is in contravention of its obligations under this Agreement.

2.5.3 Financial Obligations. Shire will be solely responsible for all royalty
amounts or other consideration owed to CHMC or any Third Party pursuant to the
CHMC Agreement.

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

8



--------------------------------------------------------------------------------

ARTICLE 3 - DUE DILIGENCE

3.1 Diligence. Synageva shall use, or shall have its Affiliates use,
Commercially Reasonable Efforts to develop and commercialize Products. Synageva
shall provide, or shall have its Affiliates provide, directly to CHMC at the
address set forth in Article 13, annual updates within thirty (30) days of
December 31 for each year of the Term until the First Commercial Sale of a
Product, each of which shall summarize the development, manufacturing and
Regulatory Approval progress made in the previous year. Synageva shall, if
requested by Shire, confirm to Shire in writing that such annual update has been
provided to CHMC.

3.2 Notice. Synageva shall, or shall have its Sublicensees notify CHMC in
writing promptly after receiving official notice of any Regulatory Approval for
a Product.

ARTICLE 4 - PATENT PROSECUTION AND COSTS

4.1 Patent Prosecution and Maintenance of Family 3 Patents. Synageva will have
the first right, using in-house or outside legal counsel selected by Synageva
and approved by CHMC, such approval shall not be unreasonably withheld, to
prepare, file, prosecute and maintain, at Synageva’s own expense, the Family 3
Patents jointly in CHMC’s and Synageva’s name in the United States and in any
other countries in the Territory. Synageva will deliver to CHMC complete drafts
of all material submissions to patent authorities relating to the Family 3
Patents, including, without limitation, patent applications and amendments, and
give CHMC a reasonable opportunity to comment on such documents prior to their
filing. CHMC has agreed to provide any such comments promptly. Synageva will
consider CHMC’s comments and requests with regard to the preparation, filing,
prosecution and/or maintenance of the Family 3 Patents in good faith. If CHMC
and Synageva disagree on any matter relating to the Family 3 Patents, Synageva
will have the final decision with respect to such matter. Synageva will provide
CHMC copies of material documents provided to and received from such patent
authorities relating to the Family 3 Patents.

4.2 CHMC’s Election to Prosecute Family 3 Patents. Synageva will provide CHMC
with sixty (60) days’ written notice of a decision by Synageva that it desires
not to remain responsible for the prosecution or maintenance of any Family 3
Patents. CHMC may, upon such written notice, elect to assume, at CHMC’s expense,
the responsibilities and obligations to prosecute, and maintain such Family 3
Patents jointly in CHMC’s and Synageva’s name, in their respective countries. In
such event, CHMC has agreed to use reasonable efforts to deliver to Synageva
reasonably complete drafts of all material submissions to patent authorities
relating to such Family 3 Patents, including, without limitation, patent
applications and amendments, and, to the extent feasible, to give Synageva a
reasonable opportunity to comment on such documents prior to their filing.
Synageva will provide any such comments promptly. CHMC has agreed to consider
Synageva’s comments and requests with regard to the preparation, filing,
prosecution and/or maintenance of such abandoned Family 3 Patents in good faith.
However, the final decision with respect to such matter shall remain with CHMC.
CHMC has agreed to provide Synageva copies of material documents provided to and
received from such patent authorities relating to such Family 3 Patents.

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

9



--------------------------------------------------------------------------------

4.3 Patent Prosecution and Maintenance of Family 2 Patents. Synageva will have
the sole and exclusive right, but not the obligation, to prosecute and maintain
(or abandon) the Family 2 Patents, which have been assigned by Shire to Synageva
as of the Effective Date.

4.4 Patent Prosecution and Maintenance of Family 1 and Family 4 Patents. CHMC
has retained the first right, using in-house or outside legal counsel selected
by Synageva and approved by CHMC, to prepare, file, prosecute and maintain
patents and patent applications in the Family 1 Patents and Family 4 Patents in
its own name in the United States and in any other countries in the Territory.
Notwithstanding the foregoing, CHMC has agreed to provide Synageva the sole and
exclusive right to decide whether to file for an extension of the term of any
Family 1 Patent or Family 4 Patent, and CHMC has agreed not to file for any such
extension without Synageva’s prior written consent. Synageva agrees to reimburse
CHMC for its reasonably incurred legal and administrative costs associated with
the filing, prosecution of the Family 1 Patents and Family 4 Patents (including,
without limitation, reasonable outside attorneys’ fees, filing fees and
maintenance fees) incurred under this Section within thirty (30) days after each
receipt of CHMC’s written statement of such expenses. CHMC has agreed to provide
Synageva copies of material documents provided to and received from such patent
authorities relating to the Family 1 Patents and Family 4 Patents. CHMC has
agreed to provide Synageva with sixty (60) days’ written notice of a decision by
CHMC that it desires not to remain responsible for the prosecution or
maintenance of any Family 1 Patents or Family 4 Patents. Synageva may, upon such
written notice, elect to assume, at Synageva’s expense, the responsibilities and
obligations to prosecute, and maintain in CHMC’s name the abandoned Family 1
Patents or Family 4 Patents in their respective countries. Synageva will use
reasonable efforts to deliver to CHMC reasonably complete drafts of all material
submissions to patent authorities relating to the Family 1 Patents and Family 4
Patents for which it has assumed responsibility, including, without limitation,
patent applications and amendments, and, to the extent feasible, to give CHMC a
reasonable opportunity to comment on such documents prior to their filing. CHMC
will provide any such comments promptly. Synageva will consider CHMC’s comments
and requests with regard to the preparation, filing, prosecution and/or
maintenance of such abandoned Family 1 Patents and Family 4 Patents in good
faith. However, the final decision with respect to such matter shall remain with
Synageva. Synageva will also provide CHMC copies of material documents provided
to or received from such patent authorities relating to the abandoned Family 1
Patents or Family 4 Patents.

4.5 Continuations-in-Part. Synageva will not, and CHMC has agreed not to, file a
continuation-in-part of any Patent without the prior written consent of the
other party.

ARTICLE 5 - PUBLICATION RIGHTS

CHMC reserves the right for itself and its Affiliates and investigators to
present, publish or otherwise disseminate the results of its and their research
on the inventions claimed in the Patents to the extent that such results do not
contain Confidential Information of Synageva or any of its Affiliates. CHMC has
agreed to submit copies of any abstract or manuscript proposed for written or
oral presentation or publication regarding the inventions claimed in the Patents
to Synageva at least sixty (60) days in advance of the submission or
presentation or thirty (30) days in the case of an abstract. If Synageva does
not, within sixty (60) days after receipt of the

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

10



--------------------------------------------------------------------------------

manuscript or thirty (30) days in the case of an abstract, object in writing,
CHMC may proceed with the presentation or publication. However, if Synageva
notifies CHMC in writing within such period that it has a reasonable belief that
such presentation or publication would reveal Confidential Information of
Synageva or any of its Affiliates or a patentable invention for which patent
applications are being filed under Article 4, and provides a written request to
CHMC specifically identifying the information giving rise to the belief, then
CHMC has agreed to consider Synageva’s request in good faith and shall either
remove such Confidential Information or not publish or present the information
so identified by Synageva until such time as a patent application has been filed
or the expiration of sixty (60) days after the date of submission of the
manuscript or abstract to Synageva, whichever occurs first. Synageva shall keep
all submissions made by CHMC hereunder confidential in accordance with Article
11 until such time as CHMC or its Affiliates or investigators make the
applicable publication or presentation.

ARTICLE 6 - OWNERSHIP

6.1 Ownership.

6.1.1 CHMC is and shall remain (i) the sole owner of the Family 1 Patents and
the Family 4 Patents and (ii) the joint owner of the Family 3 Patents. Synageva
agrees to execute, and shall cause its Affiliates to execute, any additional
documents and do all things reasonably necessary during the Term of this
Agreement to vest and confirm all such rights in CHMC to the foregoing Patents
and to facilitate the obtaining by CHMC of any desired legal protection in the
same in any countries. Any documents or actions described in the preceding
sentence shall be prepared, filed or taken at CHMC’s expense, but Synageva or
its Affiliate, as applicable, shall sign such documents and otherwise reasonably
cooperate at no cost to CHMC.

6.1.2 Shire has assigned to Synageva sole ownership of Family 2 Patents and a
joint ownership interest in the Family 3 Patents pursuant to a patent assignment
executed as of the Effective Date pursuant to the Settlement Agreement. Synageva
shall remain (i) the sole owner of the Family 2 Patents and (ii) the joint owner
(with CHMC) of the Family 3 Patents. No rights under the Family 2 Patents or
Family 3 Patents are granted to Shire under this Agreement.

6.2 Patent Marking. To the extent commercially feasible, Synageva will mark, and
shall cause its Affiliates to mark, all Products with the number of each issued
Patent(s) that cover(s) the Products. Any such marking will be in conformance
with the patent laws and other laws of the country of manufacture, use or sale,
as applicable.

6.3 Patent Challenges.

6.3.1 To the fullest extent permitted by law in the countries within the
Territory, Synageva and its Affiliates shall not engage in a Patent Challenge of
the Patents. In the event that Synageva or its Affiliates does engage in any
such Patent Challenge, then Shire shall have the right to terminate this
Agreement pursuant to Section 11.3.1 or 11.3.2, as applicable. The foregoing two
sentences shall not apply (i) with respect to any Patent that Shire, CHMC or
their respective Affiliates first asserts against Synageva, any of its
Affiliates, Sublicensees, or users of the Product after the Effective Date,
where the Patent Challenge is made in defense of such assertion, (ii) with
respect to any Patent Challenge commenced by a Third Party that after the

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

11



--------------------------------------------------------------------------------

Effective Date acquires or is acquired by Synageva or its Affiliates or its or
their business or assets, whether by stock purchase, merger, asset purchase or
otherwise, but only with respect to Patent Challenges commenced by such Third
Party prior to the execution of the purchase agreement or merger agreement
pursuant to which such transaction is effected.

6.3.2 To the fullest extent permitted by law in the countries within the
Territory, (i) Shire and its Affiliates shall not engage in any Patent Challenge
of the Family 1 Patents, Family 2 Patents, Family 3 Patents or Family 4 Patents
or any claim of a Synageva Product Patent directed to the manufacture, use or
sale of a Product, and (ii) CHMC and its Affiliates shall not engage in any
Patent Challenge of the Family 2 Patents. In the event that Shire or its
Affiliates or CHMC or its Affiliates does engage in any such Patent Challenge,
then the license granted in Section 2.1 (Sublicense Grant) shall become
royalty-free and fully-paid and Synageva shall cease to owe any amounts to Shire
pursuant to Article 7 (Payments). The foregoing two sentences shall not apply
(i) with respect to any patent that Synageva or its Affiliates first assert
against Shire or any of its Affiliates or against CHMC or any of its Affiliates
after the Effective Date, where the Patent Challenge is made in defense of such
assertion, (ii) with respect to any Patent Challenge commenced by a Third Party
that after the Effective Date acquires or is acquired by Shire or its Affiliates
or its or their business or assets, whether by stock purchase, merger, asset
purchase or otherwise, but only with respect to Patent Challenges commenced by
such Third Party prior to the execution of the purchase agreement or merger
agreement pursuant to which such transaction is effected.

ARTICLE 7 - PAYMENTS

In consideration of the rights set forth herein, Synageva shall make the
following payments to Shire:

7.1 Up-Front Fee. Synageva shall make the payment set forth in Section 7.1
(Fixed Payment) of the Settlement Agreement.

7.2 Milestone Payments. Synageva shall pay Shire the following non-refundable,
non-creditable milestone payments within forty-five (45) days of the last day of
the calendar quarter in which the achievement of each of the following events
occurs: (i) [*] when cumulative Net Sales of all Products in the Territory reach
[*]; and (ii) [*] when cumulative Net Sales of all Products in the Territory
reach [*]. Synageva shall notify Shire within thirty (30) days of the
achievement of each of the foregoing milestones. Each milestone payment by
Synageva to Shire hereunder shall be payable only once, regardless of the level
of Net Sales achieved by the Products.

7.3 Royalties.

7.3.1 Europe. During the Royalty Term, Synageva shall pay Shire tiered royalties
on aggregate annual Net Sales of Royalty-Bearing Products used in Europe in a
given calendar year at the following rates:

 

Aggregate Calendar Year Net Sales of Royalty-Bearing Products in Europe

   Royalty Rate  

The portion less than or equal to $[*]

     [*] % 

The portion greater than $[*] and less than or equal to $[*]

     [*] % 

The portion greater than $[*]

     [*] % 

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

12



--------------------------------------------------------------------------------

By way of example only, if Synageva receives [*] in annual Net Sales of
Royalty-Bearing Products in a calendar year in Europe, then the royalties
payable by Synageva under Section 7.3.1 (Europe) during such calendar year would
be calculated as follows:

[*]

7.3.2 United States. During the Royalty Term, Synageva shall pay Shire a [*]
royalty on aggregate annual Net Sales of Royalty-Bearing Products used in the
United States in a given calendar year until such time as a Second Family 1
Patent issues in the United States. Following the issuance of a Second Family 1
Patent and for the remainder of the Royalty Term in the United States, for so
long as such Second Family 1 Patent remains in existence, Synageva shall pay
Shire tiered royalties on annual Net Sales of Royalty-Bearing Products used in
the United States in a given calendar year at the following rates:

 

Aggregate Calendar Year Net Sales of Royalty-Bearing Products in the United
States After A
Second Family 1 Patent Issues in the United States

   Royalty Rate  

The portion less than or equal to $[*]

     [*] % 

The portion greater than $[*] and less than or equal to $[*]

     [*] % 

The portion greater than $[*]

     [*] % 

If such a Second Family 1 Patent issues during a calendar year, Synageva shall
pay Shire [*] royalty on aggregate Net Sales of Royalty-Bearing Products used in
the United States in that calendar year up to the issuance of the Second Family
1 Patent. Following the issuance of the Second Family 1 Patent and for the
remainder of that calendar year, Synageva shall pay Shire tiered royalties on
those aggregate Net Sales of Royalty-Bearing Products used in the United States
on or after the date of issuance of the Second Family 1 Patent at the tiered
royalty rates set forth in this Section 7.3.2 (United States), and the tiered
royalty rate will be calculated based on aggregate Net Sales of the
Royalty-Bearing Products in the United States occurring after the date of
issuance of the Second Family 1 Patent.

By way of example only, in a calendar year in which a Second Family 1 Patent has
not issued, if Synageva receives [*] in aggregate annual Net Sales of
Royalty-Bearing Products in such calendar year in the United States, then the
royalties payable by Synageva under Section 7.3.2 (United States) during such
calendar year would be calculated as follows:

[*]

By way of example only, if such a Second Family 1 Patent issues in the United
States on July 1st of a given year, and Synageva receives [*] in aggregate Net
Sales of the Royalty-Bearing Products from January 1st to June 30th of that year
and an additional [*] in Net Sales of the Royalty-Bearing Products from July 1st
to December 31st of that year, then the royalties payable by Synageva under the
Section 7.3.2 (United States) during such calendar year would be calculated as
follows:

[*]

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

13



--------------------------------------------------------------------------------

7.3.3 Payment. Payments of royalties hereunder shall be made within sixty
(60) days after the end of each calendar quarter and shall be accompanied by a
report of Net Sales in sufficient detail to permit confirmation of the accuracy
of the royalty payment made and progress towards achievement of the milestones
set forth in Section 7.2 (Milestone Payments). Such report shall include,
without limitation: (i) Gross Sales and Net Sales and the aggregate deductions
taken from Gross Sales to arrive at the Net Sales calculation, both in the
currency in which the relevant sale of the Product was invoiced and as
translated into U.S. dollars, together with details of the conversion rates used
for such currency translation, (ii) the royalties payable in U.S. dollars, and
(iii) the method used to calculate the royalty.

7.4 Taxes and Other Fees. In addition to any other amounts due hereunder,
Synageva shall pay all federal, state, municipal, foreign, and other
Governmental excise, sales, use, property, customs, import, value added and
other taxes, fees and levies of any nature that are assessed upon or with
respect to the development, manufacture, use, offer, sale, license,
distribution, export or import of Products or otherwise arising in connection
with this Agreement, other than taxes based on Shire’s income. Synageva shall be
entitled to deduct from amounts otherwise due and payable hereunder any
withholding taxes with respect to amounts payable hereunder that are required to
be withheld by Synageva. If Synageva is obliged to withhold taxes, Synageva
shall secure and promptly send to Shire proof of such taxes, duties or other
levies withheld and paid by Synageva for the benefit of Shire. Each Party agrees
to cooperate with the other Party in claiming exemptions from such deductions or
withholdings under any agreement or treaty from time to time in effect.

7.5 Payments; Currency. All payments under this Agreement shall be made by wire
transfer as per the following instructions:

Bank: [*]

Bank Address: [*]

Account Name: [*]

Account No.: [*]

Swift Code: [*]

IBAN: [*]

Correspondent Bank: [*]

Correspondent Bank Swift Code: [*] (with separate cover message [*])

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

14



--------------------------------------------------------------------------------

Each wire transfer shall identify the obligation under this Agreement that the
payment satisfies. All payments shall be made in U.S. dollars without set-off
for currency conversion. With respect to Net Sales invoiced or expenses incurred
in a currency other than U.S. dollars, the Net Sales invoiced or expenses
incurred shall be converted into the U.S. Dollar equivalent using the average of
the daily last price rate of exchange for such currencies for the relevant month
published by the Wall Street Journal.

7.6 Unpaid Amounts; Interest. Any undisputed sums which have not been timely
paid by Synageva shall accrue interest compounded daily from the original due
date of each sum until the date of actual receipt of payment at two per cent
(1%) above the Federal Funds Target Rate.

7.7 Records; Audit. Synageva shall maintain, and shall require its Affiliates to
maintain, complete and accurate books and records containing all information
necessary to ascertain and verify the accurate calculation consistent with GAAP
of amounts payable to Shire hereunder. Synageva shall maintain such books and
records for a period of at least five years after the end of the calendar year
in which they were generated. Once per calendar year during the Term of this
Agreement, Shire shall have the right to engage an independent accounting firm
acceptable to Synageva to examine in confidence the relevant books and account
as may be necessary to determine or verify the amounts of payments due and other
obligations hereunder. Synageva shall make such books and records available,
during normal business hours at the facility(ies) where such books and records
are maintained. Each such examination shall be limited to pertinent books and
records for any year ending not more than thirty-six (36) months prior to the
date of request; provided that Shire shall not be permitted to audit the same
period of time more than once. The independent accounting firm will prepare and
provide to each Party a written report stating whether the reports submitted and
amounts paid are correct or incorrect and the amounts of any discrepancies.
Should the audit lead to the discovery of a discrepancy to Shire’s detriment,
Synageva shall pay the amount of the discrepancy, plus interest, within thirty
(30) days of Shire’s written notice with the findings of the inspection. Should
the audit lead to the discovery of a discrepancy to Synageva’s detriment, Shire
shall pay the amount of the discrepancy, plus interest, within thirty (30) days
of Synageva’s written notice with the findings of the inspection. Shire shall
pay the full cost of the inspection unless the discrepancy is equal to or
greater than five percent (5%) to Shire’s detriment, in which case Synageva
shall pay the reasonable cost charged by the independent accounting firm for
such inspection at the time of payment of the discrepancy.

7.8 No Other Financial Obligations. Synageva has no financial obligations with
respect to the Patents, the Product or the rights granted to Synageva under this
Agreement and the Settlement Agreement other than as expressly set forth in this
Agreement.

ARTICLE 8 - INFRINGEMENT

8.1 Notification. Synageva shall promptly report in writing to CHMC during the
Term any infringement or suspected infringement within the Field of Use in the
Territory of any Patent sublicensed hereunder of which it becomes aware and
shall provide CHMC with all available evidence supporting such infringement or
suspected infringement. CHMC has agreed to promptly report in writing to
Synageva during the Term any infringement or suspected

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

15



--------------------------------------------------------------------------------

infringement within the Field of Use in the Territory of any Patent sublicensed
hereunder which it becomes aware and shall provide Synageva with all available
evidence supporting such infringement or suspected infringement.

8.2 Joint Suit. If CHMC and Synageva agree in writing to jointly institute a
suit or action against any party or entity who has infringed or is suspected of
infringing any of the Patents sublicensed hereunder within the Field of Use in
the Territory, then the suit will be brought in the name of both entities. CHMC
and Synageva will agree in writing on who shall control the action and how costs
and recoveries will be shared. If Synageva and CHMC agree that Synageva will
control the action, then Synageva may, if it so desires, be represented by
counsel of its own selection and at its own expense.

8.3 Allocations of Responsibility.

8.3.1 Absent written agreement as set forth above, CHMC has retained the first
right, but not the obligation, at its own expense to initiate an infringement
suit or other appropriate action against any third party who at any time has
infringed or is suspected of infringing any of the Family 1 Patents or Family 4
Patents, and Synageva has the first right, but not the obligation, at its own
expense to initiate an infringement suit or other appropriate action against any
third party who at any time has infringed or is suspected of infringing any of
the Family 3 Patents. CHMC has agreed to provide Synageva with an opportunity to
make suggestions and comments regarding initiation of an action regarding the
Family 1 Patents and Family 4 Patents, and Synageva will provide CHMC with an
opportunity to make suggestions regarding initiation of an action regarding the
Family 3 Patents.

8.3.2 Any infringement suit or action brought by Synageva pursuant to this
Section 8.3 shall be governed by Section 8.4 and prosecuted at Synageva’s own
expense. Any infringement suit or action brought by CHMC shall be governed by
Section 8.5 and prosecuted at CHMC’s own expense; provided, however, if CHMC
institutes such a suit or action, Synageva shall have the right, but not the
obligation, to join and assume control of such suit or action, at its own
expense upon written notice to CHMC, in which case Synageva will control such
action or suit in accordance with Section 8.4.

8.3.3 In the event that CHMC does not, within three (3) months after becoming
aware of the infringement of any of the Family 1 Patents or Family 4 Patents,
secure cessation of the infringement or enter suit against the infringer, then
Synageva shall have the right, but not the obligation, at its own expense to
initiate an infringement suit against such infringer in accordance with
Section 8.4. In the event that Synageva does not, within three (3) months after
becoming aware of the infringement of any of the Family 3 Patents, secure
cessation of the infringement, enter suit against the infringer or provide CHMC
with evidence of the pendency of a bona fide negotiation for the acceptance by
the infringer of a sublicense under the applicable Patents, then CHMC shall have
the right, but not the obligation, at its own expense to initiate an
infringement suit against such infringer in accordance with Section 8.5.

8.4 Synageva Infringement Suit. For any suit or action brought or controlled by
Synageva pursuant to Section 8.3, Synageva will provide CHMC with an opportunity
to make suggestions

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

16



--------------------------------------------------------------------------------

and comments regarding such action; provided, however, that all final decisions
shall be made by Synageva in its discretion. CHMC has agreed to join such a suit
as a party at Synageva’s request, provided that Synageva bears all of CHMC’s
litigation-related expenses and out-of-pocket expenses, including, without
limitation, reasonable attorney fees. In any event, CHMC has agreed to offer
reasonable assistance to Synageva in connection with such action at no charge to
Synageva. After the Parties have been compensated for their costs in handling an
action hereunder, any remaining damages, profits or awards of whatever nature
whatsoever recovered from such action shall be treated as Net Sales under this
Agreement. Synageva shall have no right or authority to settle or otherwise
voluntarily dispose of any such action without CHMC’s prior written consent, not
to be unreasonably withheld, provided that Synageva may grant a sublicense as
part of a settlement of such action without CHMC’s prior written consent so long
as any royalties and milestones are paid on Net Sales by the Sublicensee in
accordance with this Agreement and the sublicense otherwise conforms to the
requirements of Section 2.4 (Sublicenses).

8.5 CHMC Infringement Suit. For any suit or action brought or controlled by CHMC
pursuant to Section 8.3, CHMC has agreed to provide Synageva with an opportunity
to make suggestions and comments regarding such action; provided, however, that
all final decisions shall be made by CHMC in its discretion. Synageva shall join
such a suit as a party at CHMC’s request, provided that CHMC bears all of
Synageva’s litigation-related expenses and out-of-pocket expenses, including,
without limitation, reasonable attorney fees. In any event, Synageva shall offer
reasonable assistance to CHMC in connection with such action at no charge to
CHMC. After the Parties have been compensated for their costs in handling such
an action any remaining damages, profits or awards of whatever nature whatsoever
recovered from such an action shall be shared equally by CHMC and Synageva, and
Synageva’s share of such recovery shall be treated as Net Sales under this
Agreement.

8.6 Abandonment of Suit. In the event that either CHMC or Synageva institutes a
suit under this Article and then decides to abandon the suit, it will first
provide timely written notice to the other Party of its intention to abandon the
suit, and the other Party, if it wishes, may continue prosecution of such suit;
provided, however, that the sharing of expenses and of any recovery in such suit
will be agreed upon separately in good faith by the Parties taking into account
their respective efforts in the prosecution.

8.7 Declaratory Judgment Actions. In the event that a declaratory judgment
action is brought against Synageva, Shire or CHMC by a person or entity alleging
invalidity or unenforceability, or non-infringement of the Patents, CHMC will
have the first right, but not the obligation, to defend and take sole control of
the action. In any event, however, CHMC has agreed to permit Synageva, in
Synageva’s sole discretion, to participate in such an action or to take control
of the defense of the action, in each case, at Synageva’s own expense. If
controlling the defense, Synageva shall provide to CHMC, and CHMC has agreed to
provide to Synageva, each document or a draft thereof pertaining to the
declaratory judgment action, including, but not limited to, each communication
with opposing counsel, pleadings, discovery requirements, or other court
filings, as follows: (a) documents received from the court or opposing counsel
shall be provided promptly after receipt; and (b) for a document to be served on
opposing counsel or filed in court, a draft of such document shall be provided
to the non-controlling Party sufficiently

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

17



--------------------------------------------------------------------------------

in advance of its filing to allow for review and comment by the non-controlling
Party. The controlling Party agrees to consider the non-controlling Party’s
comments in good faith but shall have the right to make all decisions in its
sole discretion. Section 8.4 (Synageva Infringement Suit) and 8.5 (CHMC
Infringement Suit) will govern counterclaims for infringement of the Patents
brought in any such action and the allocation of any recoveries therefrom.

ARTICLE 9 - REPRESENTATIONS AND WARRANTIES; DISCLAIMER

9.1 Mutual Representations. Each Party represents and warrants to the other
Party as follows as of the Effective Date:

9.1.1 Organization. Such Party is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized.

9.1.2 Authorization and Enforcement of Obligations. Such Party: (i) has the
requisite power and authority and the legal right to enter into this Agreement
and to perform its obligations and grant the rights granted by it hereunder and
(ii) has taken all requisite action on its part to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder.
This Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, binding obligation, enforceable against such Party
in accordance with its terms.

9.1.3 Consents. All necessary consents, approvals and authorizations of all
Governmental authorities and other persons or entities required to be obtained
by such Party in connection with this Agreement have been obtained.

9.1.4 No Conflict. The execution and delivery of this Agreement and the
performance of such Party’s obligations hereunder: (i) do not conflict with or
violate any requirement of applicable laws, regulations or orders of
Governmental bodies, (ii) do not conflict with, or constitute a default under,
any contractual obligation of such Party, and (iii) do not conflict with or
result in a breach of any provision of the organizational documents of such
Party.

9.2 Shire Representations. Shire represents and warrants to Synageva as follows
as of the Effective Date:

9.2.1 Intellectual Property. Shire represents and warrants that: (a) Shire HGT
exclusively owns all rights, title and interests in and to the Family 2 Patents;
(b) Shire HGT owns a joint and undivided interest with CHMC in the Family 3
Patents, and to its knowledge no other person or entity has any right, title or
interest in the Family 3 Patents; (c) to its knowledge, Shire AG is the sole and
exclusive licensee under the Patents, subject to the retained rights of CHMC and
the Government described herein; and (e) as of the Effective Date, neither Shire
nor its Affiliates are currently developing any lysosomal acid lipase product.

9.2.2 Litigation. Except for the Actions, there are no actions, suits,
proceedings or investigations pending against Shire or any of its Affiliates or,
to Shire’s knowledge, threated against Shire or any of its Affiliates or pending
or threatened against CHMC or any of CHMC’s Affiliates before any court,
Government or regulatory body, agency, commission, official or any

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

18



--------------------------------------------------------------------------------

arbitrator that is reasonably expected to have an adverse effect on Shire’s
ability to grant the rights granted to Synageva herein or otherwise consummate
the transactions and perform the obligations contemplated hereby.

9.3 No Inconsistent Rights. Shire and its Affiliates have not, as of the
Effective Date, and during the Term they will not, grant or transfer any rights
in the Patents that are inconsistent with (or otherwise adversely affect) the
rights granted to Synageva in this Agreement.

9.4 Disclaimer. Nothing in this Agreement shall be construed as:

9.4.1 A warranty or representation by Shire or CHMC as to the validity or scope
of any Patent or that any pending patent applications under the Patents will
issue;

9.4.2 An obligation of Shire or CHMC to bring or prosecute actions or suits
against Third Parties for infringement, except as expressly provided otherwise
in Article 8 hereof;

9.4.3 Granting by implication, estoppel or otherwise any licenses under patents
of Shire other than the Patents; or

9.4.4 An obligation to furnish any technology, technological information or
biological materials.

9.5 EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN (OR IN THE SETTLEMENT
AGREEMENT), SHIRE MAKES NO, AND HAS NOT MADE ANY, REPRESENTATIONS OR WARRANTIES
OF ANY KIND, EITHER EXPRESS OR IMPLIED, AND ASSUMES NO RESPONSIBILITIES OR
LIABILITY WHATSOEVER WITH RESPECT TO THE PATENTS OR THE USE, SALE OR OTHER
DISPOSITION BY SYNAGEVA OR ITS AFFILIATES, VENDEES OR OTHER AGENTS OR
TRANSFEREES OR END USERS OF PRODUCTS INCORPORATING OR MADE BY USE OF ANY PATENTS
LICENSED UNDER THIS AGREEMENT. THE PATENTS ARE PROVIDED AS IS, WITHOUT WARRANTY
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED. SYNAGEVA SHALL BE SOLELY RESPONSIBLE FOR ALL REPRESENTATIONS
AND WARRANTIES THAT SYNAGEVA MAKES TO THIRD PARTIES WITH RESPECT TO ANY OF THE
FOREGOING. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, SYNAGEVA MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, AND PARTICULARLY SYNAGEVA DISCLAIMS ALL IMPLIED WARRANTIES OF TITLE,
NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE WITH
RESPECT TO THE PRODUCT.

ARTICLE 10 - PUBLICITY; MARKS; CONFIDENTIALITY

10.1 Publicity. Synageva may issue a Form 8-K announcing the execution of this
Agreement in substantially the form attached in Exhibit I to the Settlement
Agreement. Neither Party shall make any further public press release or similar
publicity announcement or disclosure regarding the existence of this Agreement
or its terms and conditions without the other Party’s prior

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

19



--------------------------------------------------------------------------------

consent, not to be unreasonably withheld, unless such release is (i) required in
order to comply with its obligations under the law, including the Securities Act
of 1933 and the Securities Exchange Act of 1934, each as amended, and the rules
and regulations of the Securities and Exchange Commission (the “SEC”)
promulgated thereunder, or in order to comply with the listing standards or
agreements of any national or international securities exchanges or The NASDAQ
Stock Market or New York Stock Exchange or other similar laws of a government
authority or (ii) consistent with information disclosed in prior public filings,
press releases or other public statement properly made hereunder. The disclosing
Party shall provide copies of any proposed disclosure reasonably in advance of
such release or announcement for the non-disclosing Party’s prior review and
comment. The non-disclosing Party shall provide its comments, if any, on such
announcement as soon as practicable.

10.2 Use of Names, Logos or Symbols. No rights are granted in or to the names,
logos, trademarks or service marks of Shire, CHMC or their respective Affiliates
(including, without limitation, the names “Cincinnati Children’s Hospital
Medical Center,” “CHMC,” “Cincinnati Children’s Research Foundation,” “CCRF,”
“Shire,” or “Shire AG”), or the physical likeness or names of any employees or
investigators of Shire, CHMC or their respective Affiliates, or other symbols of
Shire, CHMC or their respective Affiliates for any purpose without the prior
written consent of Shire or CHMC, as applicable, other than as approved under
Section 10.1 (Publicity) above.

10.3 Confidential Information. For purposes of this Agreement, “Confidential
Information” means any non-public information or materials of a Party hereto
which the other Party is provided or has access to hereunder that relate to the
transmitting Party’s or its licensor’s research or business, or the Patents, and
which are either identified as confidential at the time of disclosure or should,
under the circumstances, reasonably be expected to be confidential such as test
data, samples, data, drawings, trade secrets, draft and final correspondence
with the United States Patent and Trademark Office and other patent authorities,
and the terms of this Agreement, but does not include materials or information
that the receiving Party can, prior to its proposed use or disclosure,
substantiate through written documentation: (a) is explicitly approved for
release by the transmitting Party; (b) was already known by the receiving Party
prior to receiving the information or material from the transmitting Party;
(c) was lawfully disclosed to the receiving Party by a Third Party having the
right to disclose it without an obligation of confidentiality; (d) was in the
public domain at the time of disclosure or later become part of the public
domain through no fault or breach of obligation by the receiving Party, its
employees, or agents; or (e) was independently developed by the receiving Party
without use of the disclosing Party’s Confidential Information.

10.4 Confidentiality Obligations. Each Party agrees to maintain such
Confidential Information received from the other Party in strict confidence, to
use it only in a manner consistent with the purpose for which it was transmitted
and to not disclose it to Third Parties except Third Parties who are counsel or
who are employees, consultants or permitted contractors or subcontractors of the
receiving Party who have a need to know, have been instructed that it is
proprietary information and are under binding obligations to maintain its
confidentiality at least as stringent as those set forth herein. Each Party
agrees to take the same measures to protect the Confidential Information of the
other Party that it takes to protect its own information of

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

20



--------------------------------------------------------------------------------

comparable sensitivity, but in no event less than reasonable care. All materials
transmitted between the Parties or accessed hereunder and containing
Confidential Information shall remain the property of the transmitting Party and
shall, along with all copies, summaries and other tangible manifestations
thereof, be immediately returned upon termination or expiration of this
Agreement or upon earlier reasonable request unless previously destroyed at the
transmitting Party’s request. Each Party will, upon the other Party’s request,
provide a written officer’s certificate certifying that it has so returned or
destroyed the other Party’s Confidential Information. Each Party shall be
responsible for any breach of confidentiality hereunder by any of its Affiliates
and employees. Each Party shall advise the other immediately in the event that
it learns or has reason to believe that any person discloses or uses or intends
to disclose or use such other Party’s Confidential Information and will
reasonably cooperate with the other Party to prevent or remedy the same.

10.5 Permitted Disclosures. Notwithstanding the foregoing, Shire and Synageva
may each disclose Confidential Information (i) in order to comply with its
obligations under the law, including the Securities Act of 1933 and the
Securities Exchange Act of 1934, each as amended, and the rules and regulations
of the SEC promulgated thereunder; (ii) in order to comply with the listing
standards or agreements of any national or international securities exchange or
The NASDAQ Stock Market or New York Stock Exchange or other similar laws of a
governmental authority; (iii) to respond to an inquiry of a governmental
authority or regulatory authority, specifically including but not limited to the
U.S. National Institutes of Health and the U.S. Food and Drug Administration, as
required by law; (iv) as necessary to enforce a Party’s rights under this
Agreement in a judicial, administrative or arbitration proceeding; or (v) to
potential investors, acquirers or business partners of such party or its
Affiliates who have been advised of the confidential nature of such information
and who are bound by obligations of confidentiality substantially similar to
those contained herein, provided that (except as to Section 10.5(iv)), the
receiving Party shall, if reasonably possible, notify the other Party of the
intended disclosure in advance, reasonably cooperate with the disclosing Party’s
effort to seek a protective order contesting or limiting the disclosure and
limit its disclosure to that which is required for the foregoing purpose. It is
understood and agreed that CHMC may also disclose the terms and conditions of
this Agreement to the Government and its agents as necessary in connection with
any Government funding related to the Patents.

10.6 Duration of Confidentiality Obligations. Notwithstanding the expiration or
termination of this Agreement, the Parties’ respective confidentiality
obligations shall continue in effect for five (5) years after the expiration or
earlier termination of this Agreement.

10.7 Remedies. The Parties each acknowledge and agree that a breach of this
Article 10 may cause irreparable harm to the non-breaching Party for which the
award of money damages may be inadequate. The Parties therefore agree that in
the event of any breach of this provision, the non-breaching Party shall be
entitled to seek injunctive relief in addition to seeking any other remedy
provided in this Agreement or available at law.

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

21



--------------------------------------------------------------------------------

ARTICLE 11 - TERM AND TERMINATION

11.1 Term. The term of this Agreement shall begin on the Effective Date and
extend until the expiration of the last to expire Patent, unless terminated
earlier pursuant to Article 11 of this Agreement (“Term”).

11.2 For Convenience. Synageva may terminate this Agreement at any time by
providing at least ninety (90) days written notice to Shire.

11.3 For Breach.

11.3.1 Breach of Settlement Agreement or Upon Certain Patent Challenges. Shire
may terminate this Agreement at any time during the Term upon written notice by
Shire if Synageva (i) breaches any of its obligations under Section 2.1 of the
Settlement Agreement or (ii) is in breach of Section 6.3 (Patent Challenges) by
engaging in a Patent Challenge of a Royalty-Bearing Patent of the nature
described in Section 1.15(a), and Synageva has not cured such breach within
fifteen (15) days after receiving written notice from Shire requesting that
Synageva cure such breach. Synageva may cure a breach of Section 6.3 (Patent
Challenges) by agreeing in writing that it will continue to pay Shire royalties
in accordance with Section 7.3 (Royalties) for the remaining term of the
Royalty-Bearing Patent in question, even if such Royalty-Bearing Patent is held
to be invalid, unenforceable, or not infringed by the Product as a result of
such Patent Challenge.

11.3.2 Upon Non-Payment or Upon Certain Patent Challenges.

(a) Upon Non-Payment. Shire may terminate this Agreement at any time during the
Term upon written notice by Shire if Synageva breaches any of its payment
obligations to Shire hereunder and Synageva has not cured such breach within
thirty (30) days after receiving written notice from Shire identifying the
nature and amount of such breach with specificity and requesting that Synageva
cure such breach. In the event that there is a dispute between the Parties
regarding whether Synageva is in such breach of any of its payment obligations
to Shire hereunder and Synageva initiates an arbitration proceeding pursuant to
Section 14.13 (Arbitration) to resolve such dispute within the foregoing cure
period (or such longer period as may be agreed in writing between Shire and
Synageva), then this Agreement shall not terminate during the pendency of such
arbitration proceeding (i.e., the cure period will be tolled during the pendency
of such proceeding until a final award is issued in such arbitration
proceeding); provided that if any such final award is entered in such
arbitration proceeding which determines that Synageva has breached any of its
payment obligations to Shire hereunder and has failed to cure such breach or if
Synageva admits in writing in such arbitration proceeding that it has breached
any of its payment obligations to Shire hereunder and failed to cure such
breach, then this Agreement shall terminate ten (10) days following entry of
such final award or such written admission, unless Synageva cures such breach
prior to the expiration of such ten (10) day period. Notwithstanding the
foregoing, if Shire gives written notice to Synageva that Synageva has
materially breached this Agreement in ways other than failing to pay amounts due
to Shire under this Agreement and Synageva disputes such other claimed breaches,
then even if Shire shall have given written notice to Synageva pursuant to this
Section 11.3.2(a) of breach of any of its

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

22



--------------------------------------------------------------------------------

payment obligations to Shire under this Agreement, then in lieu of the
arbitration proceeding contemplated by Section 14.13 (Arbitration) with respect
to such claimed breaches of its payment obligations, Synageva may, within the
longest cure period available to Synageva under such written notices from Shire,
file a single legal action in a court of competent jurisdiction to resolve the
disputes with respect to both the claimed breaches of Synageva’s payment
obligations and the claimed other material breaches by Synageva. Should Synageva
file such an action, the cure period for all such claimed breaches will be
tolled in accordance with Section 11.3.3 (Other Material Breaches).

(b) Upon Certain Patent Challenges. Shire may terminate this Agreement at any
time during the Term upon written notice by Shire if Synageva is in breach of
Section 6.3 (Patent Challenges) by engaging in a Patent Challenge of a
Royalty-Bearing Patent of the nature described in Section 1.15(b), and Synageva
has not cured such breach within thirty (30) days after receiving written notice
from Shire requesting that Synageva cure such breach or such longer period as
Shire and Synageva may agree in writing. Synageva may cure such breach by
agreeing in writing that it will continue to pay Shire royalties in accordance
with Section 7.3 (Royalties) for the remaining term of the Royalty-Bearing
Patent in question, even if such Royalty-Bearing Patent is held to be invalid,
unenforceable, or not infringed by the Product as a result of such Patent
Challenge. In the event that there is a dispute between the Parties regarding
whether Synageva is in breach of Section 6.3 (Patent Challenges) by engaging in
a Patent Challenge of the Royalty-Bearing Patents of the nature described in
Section 1.15(b), and Synageva initiates a legal action against Shire in a court
of competent jurisdiction to resolve such dispute within the foregoing thirty
(30) day (or longer if agreed in writing) cure period, then this Agreement shall
not terminate during the pendency of such legal action (i.e., the cure period
will be tolled during the pendency of such legal action, including any appeals);
provided that if Synageva is found in a final judgment or order by such court of
competent jurisdiction, that is no longer subject to appellate review, to have
breached this Section 6.3 by engaging in a Patent Challenge the Royalty-Bearing
Patents of the nature described in Section 1.15(b), or if Synageva admits in
writing in such legal action or any settlement agreement in respect thereof that
it has so breached Section 6.3 and failed to cure such breach, then this
Agreement shall terminate ten (10) business days following such final and no
longer reviewable judgment or order, or such written admission, unless Synageva
cures such breach prior to the expiration of such ten (10) business day period
(or unless any such settlement agreement provides otherwise, in which case such
settlement agreement shall control).

11.3.3 Other Material Breaches. Except as provided by Sections 11.3.1 or 11.3.2,
this Agreement may be terminated at any time during the Term upon written notice
by Shire if Synageva is in material breach of its obligations hereunder and has
not cured such breach within ninety (90) days after receiving written notice
from Shire requesting that Synageva cure the material breach; provided, however,
that if any such breach is not reasonably curable within ninety (90) days and if
a Synageva is making a bona fide effort to cure such breach, such termination
shall be delayed for a time period to be agreed by both Parties, not to exceed
an additional ninety (90) days, in order to permit Synageva a reasonable period
of time to cure such breach; provided, further, that in the event that there is
a dispute between the Parties regarding whether Synageva is in such claimed
material breach of this Agreement or whether such claimed breach gives Shire the
right to terminate this Agreement and Synageva initiates a legal action

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

23



--------------------------------------------------------------------------------

against Shire in a court of competent jurisdiction to resolve such dispute
within the foregoing cure period (or such longer period as may be agreed in
writing by Shire and Synageva), then this Agreement shall not terminate during
the pendency of such legal action (i.e., the cure period will be tolled during
the pendency of such legal action, including any appeals); provided that if
Synageva is found in a final judgment or order by such court of competent
jurisdiction that is no longer subject to appellate review to have committed
such material breach of this Agreement and failed to cure such breach or if
Synageva admits in writing in such legal action or in any settlement agreement
in respect thereof that it has committed such material breach of this Agreement
and failed to cure such breach, then this Agreement shall terminate ten
(10) business days following such final and no longer reviewable judgment or
order, or such written admission, unless Synageva cures such breach prior to the
expiration of such ten (10) business day period (or unless any such settlement
agreement provides otherwise, in which case such settlement agreement shall
control.

11.4 For Bankruptcy or Insolvency. Shire may also terminate this Agreement by
written notice to Synageva upon Synageva’s (i) becoming insolvent or otherwise
unable to pay its debts as they become due (unless Synageva cures such condition
within thirty (30) days after receipt of written notice of a claim of insolvency
by Shire); (ii) making a general assignment for the benefit of its creditors; or
(iii) becoming the subject of a voluntary or involuntary petition in bankruptcy
or any voluntary or involuntary proceeding relating to receivership,
liquidation, or composition for benefit of creditors under domestic or foreign
bankruptcy or insolvency law.

11.5 Effect on Termination. Upon expiration or termination of this Agreement by
either Party pursuant to any of the provisions of this Article 11 or by Shire
pursuant to Section 6.3 (Patent Challenge), (a) the sublicense granted to
Synageva under Article 2 (Sublicense) shall terminate, and (b) any Sublicensees
shall become direct sublicensees of Shire on the terms and conditions of this
Agreement; provided, however, that such Sublicensees agree in writing to abide
by the terms and conditions of this Agreement and will pay directly to Shire all
amounts due under this Agreement as a result of such Sublicensee’s Net Sales.

11.6 General Effect of Termination; Survival. Upon expiration or termination of
this Agreement, neither Party shall be relieved of any obligations incurred
prior to such termination, and the obligations of the Parties under the
following provisions shall survive and continue to be enforceable: Articles 1,
5, 10, 12, 13, and 14, Sections 4.1, 4.2, 4.3, 6.1, 7.7, 9.5, 11.5, and 11.6. In
addition, the obligations of the Parties under Section 6.3 (Patent Challenges)
shall survive expiration of this Agreement, but shall not survive termination of
this Agreement by either Party for any reason. Termination or expiration of this
Agreement for any reason shall not preclude any Party from pursuing all rights
and remedies it may have hereunder or at law or in equity with respect to any
breach of this Agreement.

11.7 Termination of CHMC Agreement. In the event CHMC notifies Shire or Synageva
that the CHMC Agreement has been terminated, Synageva shall (i) become a direct
licensee of CHMC on the terms and conditions of this Agreement if Synageva is
not then in material breach of this Agreement, and (ii) have no further
financial obligations to Shire under Article 7 of this Agreement (except for
financial obligations that had accrued up to and through the effective date of
termination of the CHMC Agreement). Synageva hereby agrees in writing to abide
by the

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

24



--------------------------------------------------------------------------------

terms and conditions of this Agreement as well as any terms and conditions of
the copy of the CHMC Agreement provided to Synageva applicable to Shire that are
not set forth herein. Any such direct license shall not impose any
representations, warranties, obligations or liabilities on CHMC that are not
included in the CHMC Agreement.

ARTICLE 12 - INDEMNIFICATION; INSURANCE; LIMITATION OF LIABILITY

12.1 Indemnification by Synageva. Synageva will, at its sole expense, indemnify,
defend and hold harmless Shire, CHMC, their respective Affiliates, and its and
their directors, trustees, officers and employees (or any one of them) from and
against any and all losses, damages, fees, liabilities, penalties or expenses
(including, without limitation, reasonable attorneys’ fees) (collectively,
“Losses”) incurred under any theory of liability, including, without limitation,
tort, warranty or strict liability, resulting from claims, suits, actions,
demands, judgments, or investigations (both Governmental and non-Governmental)
brought by Third Parties (“Third Party Claims”), arising out of (i) the
development, manufacture, use, commercialization, packaging, marketing, sale,
license or other distribution or disposition by Synageva or its Affiliates of
any Product hereunder, (ii) the material breach of any representation, warranty
or covenant by Synageva or its Affiliates or any other term or condition
contained in this Agreement, or (iii) the recklessness, negligence or
intentional misconduct by Synageva or its Affiliates; except in each case to the
extent that such Losses relate to intellectual property infringement claims or
fall within the scope of Shire’s indemnification obligations set forth in
Article 12.2.

12.2 Indemnification by Shire. Shire will, at its sole expense, indemnify,
defend and hold harmless Synageva and its Affiliates and each of their
respective directors, officers, and employees, from and against all Losses, to
the extent resulting from any Third Party Claims, arising out of (i) the
material breach of any representation, warranty or covenant by Shire or its
Affiliate or any other term or condition contained in this Agreement or (ii) the
recklessness, negligence or intentional misconduct by Shire or its Affiliates;
except in each case to the extent that such Losses fall within the scope of
Synageva’s indemnification obligations set forth in Article 12.1.

12.3 Procedures. To receive indemnification from a Party who is responsible for
indemnification as described above (“Indemnifying Party”), the Party seeking
indemnification (“Indemnitee”) must: (i) notify the Indemnifying Party promptly
of the assertion of any such claims against it (an “Indemnifiable Claim”);
provided that any delay by the Indemnitee in giving notice to Indemnifying Party
of an Indemnifiable Claim shall not affect the Indemnitee’s right to be
indemnified for such Indemnifiable Claim except to the extent that Indemnifying
Party is actually prejudiced in its ability to defend against such Indemnifiable
Claim; and (ii) authorize and permit Indemnifying Party to conduct and exercise
control of the defense and disposition of such claims; provided, however, that
the Indemnifying Party agrees not to enter into any settlement or compromise of
any claim or action in a manner that admits fault or imposes any restrictions or
obligations upon an Indemnitee without that Indemnitee’s prior written consent,
which shall not be unreasonably withheld.

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

25



--------------------------------------------------------------------------------

12.4 Insurance. Each Party shall, during the Term of the Agreement, maintain
insurance in an amount sufficient to cover its obligations under this Agreement,
such amount being at least [*] per occurrence and [*] annual aggregate. Synageva
shall provide CHMC a certificate evidencing such coverage from time to time upon
CHMC’s reasonable request. The amounts of insurance coverage required herein
shall not be construed as creating any limitation on either Party’s
indemnification obligations under this Agreement.

12.5 Exclusion of Damages; Limitation of Liability. NEITHER PARTY NOR ITS
RESPECTIVE AFFILIATES SHALL BE LIABLE TO ANY OTHER PARTY FOR SPECIAL, EXEMPLARY,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER IN CONTRACT, WARRANTY,
TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT , THE PATENTS OR THE PRODUCT, INCLUDING BUT NOT LIMITED TO DAMAGES
MEASURING LOST PROFITS, GOODWILL OR BUSINESS OPPORTUNITIES, EVEN IF ADVISED IN
ADVANCE OF THE POSSIBILITY OF SUCH DAMAGES. The limitation in this Section 12.5
shall not apply to limit either Party’s liability under Section 2.5.2 (No
Amendment), Section 9.3 (No Inconsistent Rights), Section 12.1 (Indemnification
by Synageva) or Section 12.2 (Indemnification by Shire), Section 10.3 through
10.5 (Confidentiality), the last sentence of Section 2.2 (Reservation of Rights)
or due to such Party’s willful misconduct.

ARTICLE 13 - NOTICES

All notices and other communications to be given hereunder shall be in writing
and personally delivered or sent by Federal Express or a similar reputable
express courier (except that notices of breach or that otherwise materially
affect the Parties’ rights hereunder must be sent by such express courier
providing a tracking or return receipt delivery) addressed to the respective
Parties at the following addresses, or such other address and/or individual as a
Party shall designate in writing for such purpose:

 

If to Shire:    Shire AG    Business Park Terre-Bonne    Bâtiment A1    CH. De
Terre Bonne 1,1262 Eysins    Switzerland    ATTN: LEGAL DEPARTMENT If to
Synageva:    Synageva BioPharma, Inc.    128 Spring Street, Suite 520   
Lexington, Massachusetts 02421, U.S.A.    ATTN: GENERAL COUNSEL If to CHMC:   
Children’s Hospital Medical Center    Center for Technology Commercialization   
3333 Burnet Avenue, Mail Location 7032    Cincinnati, Ohio 45229-3039, U.S.A.   
ATTN: DIRECTOR

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

26



--------------------------------------------------------------------------------

ARTICLE 14 - MISCELLANEOUS

14.1 Assignment. A Party shall not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the other
Party. The foregoing notwithstanding, Synageva and Shire shall be entitled,
without prior written consent of the other Party to assign all of their rights
and obligations under this Agreement (i) to an Affiliate at any time, or (ii) to
a successor entity by way of merger or acquisition of substantially all of the
assets (which with respect to Shire shall specifically include all or
substantially all of Shire’s interest in the CHMC Agreement) of such Party
(whether by consolidation, sale of assets, or otherwise), or (iii) to any Third
Party that acquires or is otherwise transferred all or substantially all of
Synageva’s assets related to the Licensed Product; provided, however, that in
cases (i) through (iii), such Affiliate, successor entity or Third Party, as
applicable, expressly assumes in writing those rights, duties and obligations
under this Agreement. In the event any Party assigns its rights and obligations
under this Agreement to an Affiliate or a Third Party, such assigning Party
shall, promptly following such assignment, give written notice of such
assignment to the other Party. Any assignment or transfer in contravention of
the terms of this Agreement shall be null and void ab initio.

14.2 Bankruptcy. All rights and licenses now or hereafter granted under or
pursuant to this Agreement, including Article 2 hereof, are rights to
“intellectual property” (as defined in Section 101(35A) of Title 11 of the
United States Code, as amended (such Title 11, the “Bankruptcy Code”)). Shire
agrees not to interfere with Synageva’s and its Affiliates’ exercise of rights
and licenses to intellectual property licensed hereunder and embodiments thereof
in accordance with this Agreement.

14.3 Export Laws. It is understood that the Parties are subject to United States
laws and regulations controlling the export of technical data, computer
software, laboratory prototypes and other commodities, and that its obligations
hereunder are contingent on compliance with all applicable United States export
laws and regulations. The transfer of certain technical data and/or commodities
may require a license from the cognizant agency of the United States Government
and/or written assurances by Synageva that Synageva and its Affiliates shall not
export data or commodities to certain foreign countries without prior approval
of such agency. Shire neither represents nor warrants that a license shall not
be required nor that, if required, it shall be issued. In any event, Synageva
specifically agrees not to export or re-export any information and/or technical
data and/or Products in violation of any applicable laws and/or regulations.

14.4 Governing Law and Consent to Jurisdiction. This Agreement and any disputes,
claims, arbitrations or legal actions arising under or related to this Agreement
or the negotiations, performance, interpretation or enforcement thereof (whether
sounding in contract, tort, statute or otherwise, and whether at law or in
equity) thereto shall be governed by and construed in accordance with the laws
of the State of New York without regard to the conflicts of law provisions
thereof with the exception of sections 5-1401 and 5-1402 of New York General
Obligations Law. Any action or proceeding arising out of or relating to this
Agreement may be brought in the federal and state courts located in either
Massachusetts or New York, and each Party hereby irrevocably submits to the
non-exclusive jurisdiction of such courts in any such action or proceeding,
waive any objection it may now or hereafter have to venue or to convenience of
forum.

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

27



--------------------------------------------------------------------------------

14.5 Force Majeure. Neither Party shall be liable for any default or delay in
the performance of its obligations under this Agreement to the extent that such
default or delay is caused, directly or indirectly, by acts of God, civil
disturbance, war, fires, acts or orders of any Government agency or official,
natural catastrophes, or any other circumstances beyond such Party’s reasonable
control. In any such event, the non-performing Party shall be excused from any
further performance or observance of the obligation so affected only for as long
as such circumstances prevail and such Party continues to use commercially
reasonable efforts to recommence performance or observance as soon as
practicable. Any Party whose performance is delayed or prevented by any cause or
condition within the purview of this Section (Force Majeure) shall promptly
notify the other Party thereof, the anticipated duration of the non-performance,
and the action(s) being taken to overcome or mitigate the delay or failure to
perform. Notwithstanding the foregoing, under no circumstances shall any delay
or nonperformance be excused or forgiven (a) if the cause of the nonperformance
could have been prevented or avoided by the exercise of reasonable diligence;
(b) if the Party whose performance is delayed or prevented fails to use
reasonable diligence to promptly overcome and mitigate the delay or failure to
perform; or (c) if the nonperformance is caused by the negligence, intentional
conduct or misconduct of the nonperforming Party. The Parties understand and
agree that Governmental acts, orders or restrictions do not constitute excusing
events hereunder if such acts, orders or restrictions are issued due to either
Party’s alleged failure to conform to applicable laws, regulations or other
Governmental requirements.

14.6 Severability. The provisions set forth in this Agreement shall be
considered to be severable and independent of each other. In the event that any
provision of this Agreement shall be determined to be unenforceable by a court
of competent jurisdiction, such determination shall not be deemed to affect the
enforceability of any other provision and the Parties agree that any court
making such a determination is hereby requested and empowered to modify such
provision and to substitute for such unenforceable provision such limitation or
provision of a maximum scope as the court then deems reasonable and judicially
enforceable and the Parties agree that such substitute provision shall be as
enforceable as if set forth initially in this Agreement. Any such substitute
provision shall be applicable in which the original provision was determined to
be unenforceable. However, in the event that such court declines to modify such
provisions, then the Parties will in good faith negotiate a modification to the
provision to the minimum extent necessary to render it valid and enforceable in
conformity with the Parties’ intent as manifested herein.

14.7 Headings; Jointly Drafted Agreement. Headings used herein are for reference
purposes only and neither limit nor amplify the terms and conditions herein. The
Parties jointly prepared this Agreement, and no presumption or inference shall
be applied as against either Party as the drafter hereof.

14.8 Independent Contractors. The relationship between Shire and Synageva
created by this Agreement is solely that of independent contractors. This
Agreement does not create any agency, distributorship, employee-employer,
partnership, joint venture or similar business

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

28



--------------------------------------------------------------------------------

relationship between the Parties. No Party is a legal representative of another
Party, and no Party has the right to assume or create any obligation,
representation, warranty or guarantee, express or implied, on behalf of another
Party for any purpose whatsoever. Each Party shall use its own discretion and
shall have complete and authoritative control over its employees and the details
of performing its obligations under this Agreement.

14.9 Entire Agreement; Amendment; English Language. This Agreement, together
with its Exhibits, which are hereby incorporated by reference, contains the full
understanding of the Parties with respect to the subject matter hereof and
supersedes all prior understandings and writings relating thereto. It may not be
modified or amended except by a writing signed by both Parties identified as an
amendment to this Agreement. In the event that a translation of this Agreement
is prepared and signed by the Parties, this English language version shall be
the official version and shall govern if there is a conflict between the two.

14.10 Waiver. The waiver by either Party of any right, claim, or breach by the
other Party must be in written form and signed by the Party against whom the
waiver is charged, and it shall not be construed as a waiver of any succeeding
right, claim, or breach.

14.11 Counterparts. This Agreement may be executed in separate counterparts,
each of which so executed and delivered shall constitute an original, but all
such counterparts shall together constitute one and the same instrument. Any
such counterpart may comprise one or more duplicates or duplicate signature
pages any of which may be executed by less than all of the Parties, provided
that each Party executes at least one such duplicate or duplicate signature
page. Signatures delivered by facsimile or as attachments to emails shall be
effective as originals.

14.12 No Third Party Beneficiaries. This Agreement shall be binding upon, and
inure to the benefit of, the Parties and their successors and permitted assigns.
It is not intended to and shall not confer any rights or remedies upon any other
person or entity, except that any Indemnitees are intended third party
beneficiaries of Article 12 hereof and may enforce those sections thereof that
are for their benefit.

14.13 Arbitration. Any arbitration described in Section 11.3.2(a) hereof shall
be administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures, as in effect on the date of this Agreement (the “Rules”), and in
accordance with the Expedited Procedures in those Rules, except as otherwise
provided in this Section 14.13. The location of the arbitration shall be Boston,
Massachusetts, and the language of the arbitration shall be English. Synageva
shall initiate an arbitration by delivering a demand for arbitration to JAMS and
shall serve a copy thereof upon Shire, pursuant to Rule 5 of the Rules. The
arbitration shall be conducted before a panel of three (3) arbitrators, selected
pursuant to this Section 14.13. Within ten (10) days after Synageva serves the
demand for arbitration upon Shire, each Party shall select one (1) person to act
as an arbitrator. Each Party-appointed arbitrator: (i) shall be neutral under
the Rules, (ii) shall not have and, in the prior two (2) years shall not have
had, any pending or anticipated material commercial or other business
relationship with either Party or any of its Affiliates; and (iii) shall be an
active or retired attorney, or a retired judge, in either case a member of the
bar of the Commonwealth of Massachusetts or the State of New York with at least
fifteen (15) years of experience in the negotiation of, or litigation with
respect to, commercial contract disputes,

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

29



--------------------------------------------------------------------------------

including (to the extent reasonably practicable after diligent effort)
experience with matters in the pharmaceutical or biotechnology industry. The two
Party-appointed arbitrators shall, within twenty one (21) days after the second
of them being appointed, jointly select the third arbitrator, who shall act as
the Chair, and such third arbitrator shall satisfy each of the requirements in
clauses (i)-(iii) of the immediately preceding sentence, except that clause
(iii) shall be modified to require at least twenty (20) years of such
experience. If the arbitrators appointed by the Parties are unable or fail to
agree upon the third arbitrator within the allotted time, the third arbitrator
shall be appointed by JAMS in accordance with the Rules, except that any
JAMS-appointed third arbitrator (who shall act as the chair) shall satisfy each
of the requirements in clauses (i)-(iii) of the immediately preceding sentence.
Within ten (10) days after the date of the establishment of the arbitration
panel, Synageva shall submit to JAMS and serve upon Shire its notice of claim as
described in Rule 9 of the Rules. Rule 17 of the Rules shall not apply to the
arbitration, and the arbitration panel shall not permit any other pre-hearing
discovery. Within seven (7) days thereafter, Shire shall submit to JAMS and
serve upon Synageva its response, including any defenses and counterclaims, as
described in Rule 9 of the Rules. Within 10 (10) days thereafter, Synageva shall
submit to JAMS and serve upon Shire a response to any counterclaims, including
any defenses, as described in Rule 9 of the Rules. The arbitration panel shall
be empowered only to: (i) determine if Synageva breached any of its payment
obligations to Shire under this Agreement as set forth in a written notice from
Shire to Synageva describing such claimed breach and demanding that Synageva
cure such breach, as described in Section 11.3.2(a) hereof; (ii) determine if
Synageva cured such claimed breach; (iii) if Synageva did not cure such claimed
breach, the amount of damages, if any, owed by Synageva to Shire as a result of
such breach (as limited by Section 12.5 hereof). The final arbitral award shall
allocate between the Parties as the arbitration panel deems equitable the
compensation, costs and fees in connection with the arbitration described in
Rules 24 and 31 of the Rules. The final award shall be a reasoned award. The
award of the arbitration panel shall be final and binding upon the Parties,
subject to Rules 24(j), 24(k) and 25 of the Rules, it being agreed that with
respect to Rules 24(k) and 25 of the Rules, neither Party will institute an
Optional Arbitration Appeal or judicial proceedings to modify or vacate such
award.

[Signature page follows.]

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their properly and duly authorized officers or representatives as of the
Effective Date.

 

SYNAGEVA BIOPHARMA CORP.     SHIRE AG

/s/ Stephen Mahoney

   

/s/ Iain Ward

Signature     Signature

Stephen Mahoney

   

Iain Ward

Printed Name     Printed Name

General Counsel

   

VP, Senior Counsel

Title     Title

CHMC has reviewed this Exclusive Sublicense Agreement, agrees that it is
consistent with the terms of the CHMC Agreement, and hereby consents to Shire’s
entry into this Agreement with Synageva. In addition, CHMC agrees that Synageva
will be an intended third party beneficiary of the CHMC Agreement with the right
to enforce the CHMC Agreement against CHMC.

Acknowledged and agreed:

 

CHILDREN’S HOSPITAL MEDICAL CENTER

/s/ Arnold W. Strauss

Signature

Arnold W. Strauss, M.D.

Printed Name

Director, CCEF

Title

[Signature Page to the Exclusive Sublicense Agreement]



--------------------------------------------------------------------------------

Exhibit A

Family 1 Patents, Family 3 Patents and Family 4 Patents

 

Family 1 Patents

Patent No

 

Serial No

 

Patent Title

 

Country

 

File Date

 

Issue Date

 

Status

 

Tech ID

  60/180,362   Enzyme Therapy for Atherosclerosis   US   02/04/2000     Expired
  1999-1220   01906927.7   Lipid Hydrolysis Therapy for Atherosclerosis and
Related Diseases   Germany   02/02/2001     Issued   1999-1220   01906927.7  
Lipid Hydrolysis Therapy for Atherosclerosis and Related Diseases   Spain  
02/02/2001     Issued   1999-1220   01906927.7   Lipid Hydrolysis Therapy for
Atherosclerosis and Related Diseases   Italy   02/02/2001     Issued   1999-1220
  01906927.7   Lipid Hydrolysis Therapy for Atherosclerosis and Related Diseases
  France   02/02/2001     Issued   1999-1220 1267914   01906927.7   Lipid
Hydrolysis Therapy for Atherosclerosis and Related Diseases   European Union  
02/02/2001   04/29/2009   Issued   1999-1220 6849257   09/775,517   Lipid
Hydrolysis Therapy for Atherosclerosis and Related Diseases   US   02/02/2001  
02/01/2005   Issued   1999-1220   PI0108077-6   Lipid Hydrolysis Therapy for
Atherosclerosis and Related Diseases   Brazil   02/02/2001     Pending  
1999-1220   2,398,995   Lipid Hydrolysis Therapy for Atherosclerosis and Related
Diseases   Canada   02/02/2001     Pending   1999-1220   PCT/US2001/03481  
Lipid Hydrolysis Therapy for Atherosclerosis and Related Diseases   PCT  
02/02/2001     Expired   1999-1220   2001-556495   Lipid Hydrolysis Therapy for
Atherosclerosis and Related Diseases   Japan   02/02/2001     Abandoned  
1999-1220   01906927.7   Lipid Hydrolysis Therapy for Atherosclerosis and
Related Diseases   United Kingdom   02/02/2001     Issued   1999-1220  
10/776,797   Lipid Hydrolysis Therapy for Atherosclerosis and Related Diseases  
US   02/11/2004     Abandoned   1999-1220   12/683,265   Gene-Based Lysosomal
Acid Lipase Therapy for Atherosclerosis and Related Diseases   US   01/06/2010  
  Pending   1999-1220   11/653,147   Gene-Based Lipid Hydrolysis Therapy for
Atherosclerosis and Related Diseases   US   01/12/2007     Pending   1999-1220

Family 3 Patents

Patent No

 

Serial No

 

Patent Title

 

Country

 

File Date

 

Issue Date

 

Status

 

Tech ID

  PCT/US2012/025233   Methods for Treating Lysosomal Acid Lipase Deficiency  
PCT   2/15/2012     Pending   2011-0202   61/443,079   Methods for Treating
Lysosomal Acid Lipase Deficiency   US   2/16/2011     Expired   2011-0202

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Family 4 Patents

Patent No

 

Serial No

 

Patent Title

 

Country

 

File Date

 

Issue Date

 

Status

 

Tech ID

  60/715,036   Lysosomal Acid Lipase Therapy for NASH and Related Diseases   US
  09/08/2005     Expired   2005-0504   PCT/US2006/034044   Lysosomal Acid Lipase
Therapy for NAFLD and Related Diseases   PCT   08/31/2006     Expired  
2005-0504   12/065,975   Lysosomal Acid Lipase Therapy for NAFLD and Related
Diseases   US   08/04/2008     Pending   2005-0504

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Exhibit B

Family 2 Patents

 

Serial No

  

Patent Title

   Country    File Date    Status PCT/US2012/025239    Methods for Treating
Lysosomal Acid Lipase Deficiency    PCT    2/15/2012    Pending 61/443,179   
Methods for Treating Lysosomal Acid Lipase Deficiency    US    2/15/2011   
Pending

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Exhibit C

Synageva Product Patents

 

Publication
Number

 

Application Number

 

Case Title

 

Country/Region

 

Filing Date

 

Case Status

 

Case
Reference

  2011242461   LYSOSOMAL STORAGE DISEASE ENZYMES   Australia   4/23/2011  
Pending   079/AU   112012027143-1   LYSOSOMAL STORAGE DISEASE ENZYMES   Brazil  
4/23/2011   Pending   079/BR   2,796,607   LYSOSOMAL STORAGE DISEASE ENZYMES  
Canada   4/23/2011   Pending   079/CA   201180031009.3   LYSOSOMAL STORAGE
DISEASE ENZYMES   China   4/23/2011   Pending   079/CN   11772834.5   LYSOSOMAL
STORAGE DISEASE ENZYMES   European Patent   4/23/2011   Pending   079/EP  
8994/DELNP/2012   LYSOSOMAL STORAGE DISEASE ENZYMES   India   4/23/2011  
Pending   079/IN   PCT/US2011/033699   LYSOSOMAL STORAGE DISEASE ENZYMES   Japan
  4/23/2011   Pending   079/JP   KR 10-2012-7030540   LYSOSOMAL STORAGE DISEASE
ENZYMES   Korea (South)   4/23/2011   Pending   079/KR   MX/a/2012/012356  
LYSOSOMAL STORAGE DISEASE ENZYMES   Mexico   4/23/2011   Pending   079/MX  
2012149936   LYSOSOMAL STORAGE DISEASE ENZYMES   Russian Federation   4/23/2011
  Pending   079/RU   13/642,790   LYSOSOMAL STORAGE DISEASE ENZYMES   United
States of America   4/23/2011   Pending   079/US WO 2011/133960  
PCT/US2011/033699   LYSOSOMAL STORAGE DISEASE ENZYMES/WO   International
Patent-PCT   4/23/2011   Pending   079/WO   61/343,177   LYSOSOMAL STORAGE
DISEASE ENZYMES   United States of America   4/23/2010   Lapsed   079P  
61/396,376   LYSOSOMAL STORAGE DISEASE ENZYMES   United States of America  
5/26/2010   Lapsed   079PA   61/456,014   LYSOSOMAL STORAGE DISEASE ENZYMES  
United States of America   10/29/2010   Lapsed   079PB   61/432,372   LYSOSOMAL
STORAGE DISEASE ENZYMES   United States of America   1/13/2011   Lapsed   079PC
  20110103302   METHODS FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER
STORAGE DISEASE   Argentina   9/9/2011   Pending   080/AR   Not yet available  
METHODS FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER STORAGE DISEASE  
Australia   9/9/2011   Pending   080/AU   BR112013005673-8   METHODS FOR
TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER STORAGE DISEASE   Brazil  
9/9/2011   Pending   080/BR   Not yet available   METHODS FOR TREATING WOLMAN
DISEASE AND CHOLESTERYL ESTER STORAGE DISEASE   Canada   9/9/2011   Pending  
080/CA   00664-2013   METHODS FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER
STORAGE DISEASE   Chile   9/9/2011   Pending   080/CL   Not yet available  
METHODS FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER STORAGE DISEASE  
China   9/9/2011   Pending   080/CN

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Publication
Number

 

Application Number

 

Case Title

 

Country/Region

 

Filing
Date

 

Case Status

 

Case
Reference

  Not yet available   METHODS FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER
STORAGE DISEASE   Colombia   9/9/2011   Pending   080/CO   Not yet available  
METHODS FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER STORAGE DISEASE  
Egypt   9/9/2011   Pending   080/EG   Not yet available   METHODS FOR TREATING
WOLMAN DISEASE AND CHOLESTERYL ESTER STORAGE DISEASE   European Patent  
9/9/2011   To be filed by April 9, 2013   080/EP   Not yet available   METHODS
FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER STORAGE DISEASE   Indonesia  
9/9/2011   To be filed by April 9, 2013   080/ID   Not yet available   METHODS
FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER STORAGE DISEASE   Israel  
9/9/2011   Pending   080/IL   Not yet available   METHODS FOR TREATING WOLMAN
DISEASE AND CHOLESTERYL ESTER STORAGE DISEASE   India   9/9/2011   Pending  
080/IN   Not yet available   METHODS FOR TREATING WOLMAN DISEASE AND CHOLESTERYL
ESTER STORAGE DISEASE   Japan   9/9/2011   Pending   080/JP   Not yet available
  METHODS FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER STORAGE DISEASE  
Korea (South)   9/9/2011   To be filed by April 9, 2013   080/KR  
MX/a/2013/002704   METHODS FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER
STORAGE DISEASE   Mexico   9/9/2011   Pending   080/MX   Not yet available  
METHODS FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER STORAGE DISEASE   New
Zealand   9/9/2011   To be filed by April 9, 2013   080/NZ   2013110491  
METHODS FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER STORAGE DISEASE  
Russian Federation   9/9/2011   Pending   080/RU   Not yet available   METHODS
FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER STORAGE DISEASE   Singapore  
9/9/2011   Pending   080/SG   1301001156   METHODS FOR TREATING WOLMAN DISEASE
AND CHOLESTERYL ESTER STORAGE DISEASE   Thailand   9/9/2011   Pending   080/TH  
100132633   METHODS FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER STORAGE
DISEASE   Taiwan   9/9/2011   Pending   080/TW

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Publication
Number

 

Application Number

 

Case Title

 

Country/Region

 

Filing
Date

 

Case Status

 

Case
Reference

  Not yet available   METHODS FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER
STORAGE DISEASE   Ukraine   9/9/2011   To be filed by April 9, 2013   080/UA US
2012-0064055A1   13/229,558   METHODS FOR TREATING LYSOSOMAL ACID LIPASE
DEFICIENCY IN PATIENTS   United States of America   9/9/2011   Pending   080/US
WO 2012/050695   PCT/US2011/051096   METHODS FOR TREATING LYSOSOMAL ACID LIPASE
DEFICIENCY IN PATIENTS   International Patent-PCT   9/9/2011   Pending   080/WO
  61/403,011   METHODS FOR TREATING WOLMAN DISEASE AND CHOLESTERYL ESTER STORAGE
DISEASE   United States of America   9/9/2010   Lapsed   080P/US  
PCT/US2013/28688   TRUNCATED LYSOSOMAL ACID LIPASE   International Patent-PCT  
3/1/2013   Pending   085/WO   61/605,850   TRUNCATED LYSOSOMAL ACID LIPASE  
United States of America   3/2/2012   Lapsed   085P/US

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Exhibit D

Second Family 1 Patent Claim

65. A method for treatment of cholesteryl ester storage disease in a mammal
comprising the step of administering to the mammal a safe and effective amount
of lysosomal acid lipase by intravenous infusion, wherein said administration
step results in activity of said lysosomal acid lipase in the lysosomes of cells
of the small intestine, or both the lysosomes of the cells of the small
intestine and the lysosomes of the cells of the liver, wherein said activity is
present in an amount sufficient to reduce cholesteryl ester and/or triglyceride
storage in said small intestine or in both small intestine and liver; and
wherein the lysosomal acid lipase comprises an oligosaccharide terminated
N-acetylglycosylation residue comprising a mannose residue.

 

[*] =   Portions of this exhibit have been omitted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Securities and Exchange Commission.

8